Citation Nr: 0913182	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-12 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative changes of the lumbosacral spine with back and 
neck pain, to include as secondary to residuals of a 
pilonidal cystectomy.  

2.  Entitlement to an increased rating for a status-post 
excision of a pilonidal cyst with a cystectomy scar, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to October 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, denying the veteran's 
application to reopen a claim for service connection for 
degenerative changes of the lumbosacral spine with back and 
neck pain, to include as secondary to a service-connected 
pilonidal cystectomy and his claim for a rating in excess of 
10 percent for a status-post excision of pilonidal cyst with 
a cystectomy scar.  These issues were subsequently certified 
to the Board by the RO in Los Angeles, California.  

In his substantive appeal, received by VA in April 2006, the 
Veteran requested a hearing before the Board, sitting at the 
RO.  Such a proceeding was scheduled to occur in September 
2006, and although he was provided written notice of the 
date, time, and location of his requested hearing, he failed 
to appear.  No other request for a hearing remains pending.  


FINDINGS OF FACT

1.  An unappealed RO decision in January 1977 denied the 
Veteran's original claim for service connection for a back 
disability; by a rating decision of October 1998, service 
connection was denied for degenerative changes of the 
lumbosacral spine with back and neck pain, to include as 
secondary to a pilonidal cystectomy; following notice to the 
Veteran of the denial and of his appellate rights, he failed 
to initiate an appeal of the October 1998 decision.  

2.  Since entry of the October 1998 decision, evidence 
received into the record was not previously submitted to 
agency decision-makers, but it does not relate to an 
unestablished fact necessary to substantiate the claim and it 
is cumulative or redundant of previously submitted materials; 
such evidence does not raise a reasonable possibility of 
substantiating the claim. 

3.  The veteran's service-connected pilonidal cystectomy is 
not manifested by any complications, to include recurrent 
drainage; the only objective medical evidence of a residual 
is the surgical scar, which measures nine square centimeters 
and is well-healed but sensitive to palpation; there is no 
medical evidence of keloid formation, soft tissue loss, 
adherence, or secondary limitation of motion.  


CONCLUSIONS OF LAW

1.  The rating decision of October 1998, denying the 
veteran's claim for direct incurrence and secondary service 
connection for degenerative changes of the lumbosacral spine 
with back and neck pain, is final; new and material evidence 
has not been received to reopen that previously denied claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2008).

2.  The criteria for the assignment of a rating in excess of 
10 percent for status-post excision of a pilonidal cyst with 
a cystectomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7819-7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principe, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the appellant to substantiate and complete his 
claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters of July and October 2004.  By a 
separate letter of March 2006, the Veteran was afforded 
notice as to the assignment of disability ratings and 
effective dates required by Dingess-Hartman. 

Regarding the reopening of previously denied claims, it is 
noted that in Kent v. Nicholson, 20 Vet. App. 1 (2006), it 
was held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.

Here, the RO did fulfill its notice obligations with respect 
to informing the appellant of the evidence and information 
needed to substantiate his attempt to reopen his previously 
denied claim for service connection for degenerative changes 
of the lumbosacral spine with back and neck pain through the 
VCAA letters sent to him in 2004.  Thereby, the appellant was 
advised that he needed to submit new and material evidence to 
reopen the previously denied claim and was advised of what 
was required to establish service connection under the 
particular facts of this case.

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

Compliance with Vazquez-Flores was accomplished in this case 
by the RO's letter of May 2008 to the Veteran.  The pilonidal 
cystectomy is rated 10 percent on the basis of a tender scar; 
in the letter, citation was made to DC 7804 and an 
explanation was provided as to the evaluation of skin scars.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
appellant prior to the RO's initial decision in January 2005 
in accordance with Pelegrini, although the notice regarding 
Dingess/Hartman and Vazquez-Flores necessarily followed the 
initial rating action, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption. Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . VA 
has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice, including that 
pertaining to Dingess-Hartman and Vazquez-Flores, was 
effectuated prior to the issuance of the June 2008 
supplemental statement of the case by the RO.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  As to the untimely notice of the 
Dingess requirements, a factual predicate for the reopening 
of the veteran's previously denied claim for service 
connection for a back disability with back and neck pain or 
for any increase in the rating assigned for a pilonidal 
cystectomy scar is lacking.  Sanders, supra (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  Thus, any question pertaining to a 
rating or effective date for either disability is moot.  On 
that basis, and in the absence of any allegation of prejudice 
by or on behalf of the veteran, the Board cannot conclude 
that any defect in the timing or substance of the notice 
provided affected the essential fairness of the adjudication, 
and, thus, the presumption of prejudice is rebutted.  Id.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes the 
veteran's service treatment records, as well as various 
examination and treatment records compiled during post-
service years by VA and non-VA sources, one or more 
statements from family, and records utilized by the Social 
Security Administration.  In addition, the Veteran has been 
afforded a VA medical examination during the course of the 
instant appeal with respect to his claim for an increased 
rating for his status-post pilonidal cystectomy with a tender 
surgical scar.  The medical findings obtained by this 
examination are adequate for rating purposes.  Thus, there is 
no further duty to provide an examination or medical opinion 
with respect to the claim for an increased rating.  38 C.F.R. 
§§ 3.326, 3.327 (2008).  

There is no duty to provide an examination or medical opinion 
with respect to his claim to application to reopen a claim 
for service connection for degenerative changes of the 
lumbosacral spine with back and neck pain as the Veteran has 
failed to submit new and material evidence with which to 
reopen the previously denied claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(C)(iii).  

As the record is deemed to be adequate to permit the Board to 
fairly and accurately adjudicate each of the issues presented 
by this appeal, and the Veteran does not contend otherwise, 
the Board may proceed to adjudicate the merits of such claims 
without remand for additional action.  

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.


Claim to Reopen:  Service Connection for Degenerative Changes 
of the Lumbosacral Spine with Back and Neck Pain

Service connection for a back disorder, claimed as a slipped 
disc, was denied by a rating decision in January 1977, and 
that decision was not appealed.  In June 1998, the Veteran 
attempted to reopen his claim, asserting his entitlement to 
service connection for a slipped disc, but also alleging that 
his service-connected pilonidal cyst had resulted in a back 
disorder manifested by back and neck pain.  Such claim was 
denied by RO action in October 1998.  Notice of the October 
1998 denial and of the veteran's appellate rights was 
provided to him by the RO's November 1998 correspondence.  No 
appeal of the October 1998 denial was then entered within the 
time limits prescribed by law, thereby rendering such action 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the 
case here based on the claim to reopen filed in 2004, the 
definition of new and material evidence is as follows:  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may also be 
granted for a disease first diagnosed after service when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309 
(2008). 

Service connection on a secondary basis may be granted where 
the claimed disorder is proximately due to or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  As well, notice is 
taken that, effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended in order to implement the holding in Allen, supra.  
See 71 Fed. Reg. 52744 (2006).

Given the finality of the most recent denial in October 1998, 
as set forth above, the question at this juncture is whether 
new and material evidence has been received to reopen the 
veteran's previously denied claim.  This necessitates a 
review of the evidence submitted prior to and subsequent to 
the most recent, final denial.  

Of record at the time of the RO's entry of the October 1998 
denial were the veteran's service treatment records and 
examination and treatment records compiled post-service by 
VA.  Reports of VA medical examinations in 1976 and 1978 
showed a congenital unilateral sacralization of L-5 and 
subluxation displacement of the sacrococcygeal joint, 
respectively, and VA treatment records identified complaints 
of low back pain and mild degenerative changes of the 
lumbosacral spine and sacralization of L-5 by X-ray.  

Received by VA since entry of the most recent final denial by 
the RO in October 1998 are additional VA treatment records, 
records utilized by the Social Security Administration in 
finding the veteran disabled since June 2003 due to leukemia, 
and various written statements from the Veteran.  The medical 
records developed by VA and the Social Security 
Administration reflect the veteran's complaints, beginning in 
2003 and continuing thereafter, of low back and neck pain and 
entry of diagnostic impressions degenerative joint disease 
with low back pain and neck pain. 

The evidence made a part of the record since entry of the 
October 1998 denial is merely cumulative of evidence that was 
previously on file as to the veteran's complaints of back and 
neck pain and diagnoses related thereto.  The newly submitted 
materials in no way link the claimed disorder to the 
veteran's period of service or any event thereof, nor do they 
establish the existence of a causal relationship between the 
Veteran's claimed back and neck disorders and his service-
connected pilonidal cyst.  While such evidence was not 
previously submitted to agency decision-makers, it does not, 
however, relate to an unestablished fact necessary to 
substantiate the claim.  It is cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it does not raise a 
reasonable possibility of substantiating that claim.  It is 
not entirely clear whether the claim of neck pain is 
attributed to a back disability (i.e., pain radiating to neck 
from back-the neck and back are two distinct anatomical 
locations-but in any event the prior final 1998 RO decision 
did consider and deny service connection for neck pain.  
Moreover, pain alone, without a diagnosed or identifiable 
underlying malady or condition (e.g., chronic neck 
disability; disease of the cervical spine) does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), vacated in part and remanded on other 
grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001)).  

In view of the foregoing, the Board concludes that new and 
material evidence has not been received to reopen the 
previously denied claim for service connection for 
degenerative changes of the lumbosacral spine with back and 
neck pain and, as such, the veteran's claim to reopen must be 
denied.  

Claim for Increase: Scar from Excision of a Pilonidal Cyst

By rating action in January 1977, service connection was 
established for a pilonidal cyst and a 10 percent rating was 
assigned on the basis of residual skin involvement, i.e., a 
scar under 38 C.F.R. § 4.118, DC 7819-7804.  No change in the 
10 percent rating assigned in 1977 has since been 
effectuated; the January 2005 RO decision at issue here 
confirmed the previously assigned 10 percent rating based on 
a residual tender scar under DC 7804.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Scars, other than of the head, face, or neck, that are deep 
or cause limitation of motion, and which cover an area or 
areas exceeding six square inches are 10 percent disabling; 
where covering an area or areas exceeding twelve square 
inches, a 20 percent rating is assignable.  38 C.F.R. 
§ 4.118, DC 7801.  Scars, of other than the head, face, or 
neck, that are superficial and that do not cause limited 
motion, are 10 percent disabling if covering an area or areas 
of 144 square inches or more.  38 C.F.R. § 4.118, DC 7802.  
Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803.  Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  (The rating criteria for scars were 
subject to a recent amendment, effective from October 23, 
1998, see 73 Fed. Reg. 54708 (2008), but such change is 
applicable only for claims filed on and after the 
aforementioned date, which is not the case in this matter).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings shown distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  The Court found no basis 
for drawing a distinction between initial ratings and 
increased-rating claims for applying staged ratings.

It is the veteran's primary contention is that his pilonidal 
cyst presents a greater degree of impairment than the 
currently assigned 10 percent rating would indicate.  
Tenderness and pain are noted in association with the scar 
from excision of his pilonidal cyst.  

Evidence developed in connection with the current appeal is 
negative for any continuing treatment of the veteran's 
pilonidal cyst or the residual scar.  

The disability in question was evaluated on a VA internal 
medicine examination in November 2004.  At that time, the 
Veteran reported that he was experiencing pain in the 
pilonidal cystectomy scar region.  Physical examination 
showed a well-healed scar at the very top of the beginning of 
the cleft of the buttocks.  There was hyperpigmentation, 
without keloid formation, soft tissue loss, drainage, 
adherence, or disfigurement.  The scar was not really tender, 
although mildly sensitive to palpation.  The scar was roughly 
circular in nature, measuring three by three centimeters.  

The Board's review of the evidence presented fails to 
document any increased level of severity of the veteran's 
postoperative residuals of excision of a pilonidal cyst as 
might warrant the assignment of an increased evaluation.  The 
pilonidal cystectomy is not manifested by any complications, 
to include recurrent drainage.  The only objective medical 
evidence of a residual is the surgical scar, which measures 
nine square centimeters and is well-healed.  The scar is 
sensitive to palpation but there is no medical evidence of 
keloid formation, soft tissue loss, adherence, or secondary 
limitation of motion.  The cystectomy scar is neither deep 
nor productive of any loss of function.  The maximum rating 
under DC 7804 has already been assigned based upon pain or 
sensitivity upon objective examination and there is no basis 
for the assignment of a rating in excess of 10 percent under 
alternate criteria.  See 38 C.F.R. § 4.118, DC 7801-7805.  
Accordingly, a schedular rating in excess of 10 percent is 
not for assignment.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Here, there is no 
showing that the regular schedular standards are in any way 
inadequate for the evaluation of the severity of the 
veteran's pilonidal cyst scar, and there is no indication 
that any let alone multiple periods of hospitalization have 
been necessitated for management of such disorder.  The 
existence of a marked interference with employment due 
exclusively to the scar is likewise not shown.  Accordingly, 
referral for a determination of whether the assignment of an 
extraschedular rating is appropriate is not warranted.  

In light of the foregoing, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent for a status-post 
excision of a pilonidal cyst with a surgical scar.  The 
veteran's contentions of an increased level of severity 
beyond that contemplated by the currently assigned 10 percent 
rating are not borne out by the evidence on file.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant").


ORDER

New and material evidence has not been received to reopen a 
previously denied claim for service connection for 
degenerative changes of the lumbosacral spine with back and 
neck pain.  The claim to reopen is denied.  

A rating in excess of 10 percent for a residual scar from 
status-post excision of a pilonidal cyst with a surgical scar 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


